EXHIBIT 10.15

PROMISSORY NOTE

DEFINED TERMS

 

Execution Date: July 29, 2010   

City and State of Signing:

Newport Beach, California

Loan Amount: Three Hundred Fifty Million and No/100 Dollars ($350,000,000.00)   

Interest Rate:

4.25% per annum

Borrower: KBSII 300 North LaSalle, LLC, a Delaware limited liability company
Borrower’s Address:   

c/o KBS Capital Advisors LLC

620 Newport Center Drive, Suite 1300

Newport Beach, California 92660

Holder: Metropolitan Life Insurance Company, a New York corporation Holder’s
Address:   

Metropolitan Life Insurance Company

10 Park Avenue

Morristown, New Jersey 07962

   Attention:   

Senior Vice President

Real Estate Investments

Re: 300 N. LaSalle

  

With a copy to:

 

Metropolitan Life Insurance Company

125 S. Wacker, Suite 1100

Chicago, Illinois 60606

Attention:         Director

Maturity Date: August 1, 2015    Advance Date: The date funds are disbursed to
Borrower. Interest Only Period: Three (3) year period, commencing on the
Execution Date and continuing through August 1, 2013.    Principal and Interest
Installment Date: September 1, 2013 Monthly Installment: Shall mean, as
applicable: (i) September 1, 2010 and the first day of each month thereafter
through and including August 1, 2013, One Million Two Hundred Thirty-Nine
Thousand Five Hundred Eighty-Three and 33/100ths Dollars ($1,239,583.33) shall
be paid, representing the payment of interest only on the Loan Amount at the
Interest Rate (the “Interest Only Installment”); and (ii) commencing with the
Principal and Interest Installment Date and ending on the Maturity Date: equal
monthly installments of principal and interest each in the amount of One Million
Seven Hundred Twenty-One Thousand    Permitted Prepayment Period: During the 90
day period prior to the Maturity Date, Borrower may prepay the Loan without a
Prepayment Fee on 30 days prior written notice. In addition, commencing on
February 1, 2013, Borrower may prepay the Loan with a Prepayment Fee on 30 days
prior written notice.



--------------------------------------------------------------------------------

Seven Hundred Eighty-Nine and 62/100ths Dollars ($1,721,789.62) (each a
“Principal and Interest Installment”).

 

The Principal and Interest Installments payable after the Interest Only Period
are based upon an amortization period of 30 years.

 

Interest for the period of time between the Advance Date and July 31, 2010 shall
be paid by Borrower on the Advance Date.

   Liable Party: KBS REIT PROPERTIES II, LLC, a Delaware limited liability
company Addresses of Liable Party:   

c/o KBS Capital Advisors LLC

620 Newport Center Drive, Suite 1300

Newport Beach, California 92660

Late Charge: An amount equal to four cents ($.04) for each dollar that is
overdue. Default Rate: An annual rate equal to the Interest Rate plus four
percent (4%). Note: This Promissory Note. Mortgage: Mortgage, Security
Agreement, and Fixture Filing dated as of the Execution Date executed by
Borrower for the benefit of Holder. Loan Documents: This Note, the Mortgage and
any other documents related to this Note and/or the Mortgage and all renewals,
amendments, modifications, restatements and extensions of these documents.
Guaranty: Guaranty dated as of the Execution Date and executed by Liable Party.
Indemnity Agreement: Unsecured Indemnity Agreement dated as of the Execution
Date and executed by Borrower in favor of Holder. The Unsecured Indemnity
Agreement and Guaranty are not Loan Documents and shall survive repayment of the
Loan or other termination of the Loan Documents in accordance with their terms.

FOR VALUE RECEIVED, Borrower promises to pay to the order of Holder at Holder’s
Address or such other place as Holder may from time to time designate, the Loan
Amount with interest payable in the manner described below, in money of the
United States of America that at the time of payment shall be legal tender for
payment of all obligations.

Capitalized terms which are not defined in this Note shall have the meanings set
forth in the Mortgage.

1. Payment of Principal and Interest. Principal and interest under this Note
shall be payable as follows:

(a) Interest on the funded portion of the Loan Amount which shall accrue at the
Interest Rate from the Advance Date through the last calendar day of the month
in which the Advance date occurs shall be paid by Borrower in advance on the
Advance Date;

(b) Commencing on September 1, 2010 and continuing on the first day of each
calendar month thereafter, to and including the first day of the calendar month
immediately preceding the Maturity Date, Borrower shall pay the Monthly
Installment; and

 

- 2 -



--------------------------------------------------------------------------------

(c) On the Maturity Date, a final payment in the aggregate amount of the unpaid
principal sum evidenced by this Note, all accrued and unpaid interest, and all
other sums evidenced by this Note or secured by the Mortgage and/or any other
Loan Documents as well as any future advances under the Mortgage that may be
made to or on behalf of Borrower by Holder following the Advance Date
(collectively, the “Secured Indebtedness”), shall become immediately payable in
full.

Borrower acknowledges and agrees that a substantial portion of the original Loan
Amount shall be outstanding and due on the Maturity Date.

Interest shall be calculated on the basis of a thirty (30) day month and a three
hundred sixty (360) day year, except that (i) if the Advance Date occurs on a
date other than the first day of a calendar month, interest payable for the
period commencing on the Advance Date and ending on the last day of the month in
which the Advance Date occurs shall be calculated on the basis of the actual
number of days elapsed over a 365 day or 366 day year, as applicable, and
(ii) if the Maturity Date occurs on a date other than the last day of the month,
interest payable for the period commencing on the first day of the month in
which the Maturity Date occurs and ending on the Maturity Date shall be
calculated on the basis of the actual number of days elapsed over a 365 day or
366 day year, as applicable.

2. Application of Payments. At the election of Holder, and to the extent
permitted by law, all payments shall be applied in the order selected by Holder
to any expenses, prepayment fees, late charges, escrow deposits and other sums
due and payable under the Loan Documents, and to unpaid interest at the Interest
Rate or at the Default Rate, as applicable. The balance of any payments shall be
applied to reduce the then unpaid Loan Amount.

3. Security. The covenants of the Mortgage are incorporated by reference into
this Note. This Note shall evidence, and the Mortgage shall secure, the Secured
Indebtedness.

4. Late Charge. If any payment of interest, any payment of a Monthly Installment
or any payment of a required escrow deposit is not paid within 7 days of the due
date, Holder shall have the option to charge Borrower the Late Charge. The Late
Charge is for the purpose of defraying the expenses incurred in connection with
handling and processing delinquent payments and is payable in addition to any
other remedy Holder may have. Unpaid Late Charges shall become part of the
Secured Indebtedness and shall be added to any subsequent payments due under the
Loan Documents.

5. Acceleration Upon Default. At the option of Holder, if an Event of Default
occurs or if Borrower fails to pay any sum specified in this Note within ten
(10) days of the date of written notice of such failure from Holder to Borrower,
the Secured Indebtedness, and all other sums evidenced and/or secured by the
Loan Documents, including without limitation any applicable prepayment fees
(collectively, the “Accelerated Loan Amount”) shall become immediately due and
payable.

6. Interest Upon Default. The Accelerated Loan Amount shall bear interest at the
Default Rate which shall never exceed the maximum rate of interest permitted to
be contracted for under the laws of the State. The Default Rate shall commence
upon the occurrence of an Event of Default and shall continue until all defaults
are cured.

 

- 3 -



--------------------------------------------------------------------------------

7. Limitation on Interest. The agreements made by Borrower with respect to this
Note and the other Loan Documents are expressly limited so that in no event
shall the amount of interest received, charged or contracted for by Holder
exceed the highest lawful amount of interest permissible under the laws
applicable to the Loan. If at any time performance of any provision of this Note
or the other Loan Documents results in the highest lawful rate of interest
permissible under applicable laws being exceeded, then the amount of interest
received, charged or contracted for by Holder shall automatically and without
further action by any party be deemed to have been reduced to the highest lawful
amount of interest then permissible under applicable laws. If Holder shall ever
receive, charge or contract for, as interest, an amount which is unlawful, at
Holder’s election, the amount of unlawful interest shall be refunded to Borrower
(if actually paid) or applied to reduce the then unpaid Loan Amount. To the
fullest extent permitted by applicable laws, any amounts contracted for, charged
or received under the Loan Documents included for the purpose of determining
whether the Interest Rate would exceed the highest lawful rate shall be
calculated by allocating and spreading such interest to and over the full stated
term of this Note.

8. Prepayment. Borrower shall not have the right to prepay all or any portion of
the Loan Amount at any time during the term of this Note except as expressly set
forth in the Defined Terms. If Borrower provides notice of its intention to
prepay, the Accelerated Loan Amount shall become due and payable on the date
specified in the prepayment notice; provided, however, that no more than two
(2) times in any twelve (12) month period, Borrower shall have the right (at no
cost or expense to Borrower) to revoke any notice to Holder of Borrower’s notice
to prepay upon five (5) days prior written notice to Holder.

9. Prepayment Fee.

(a) Any tender of payment by Borrower or any other person or entity of the
Secured Indebtedness, other than as expressly provided in the Loan Documents,
shall constitute a prohibited prepayment. If a prepayment of all or any part of
the Secured Indebtedness is made following (i) an Event of Default and an
acceleration of the Maturity Date, (ii) the application of money to the
principal of the Loan after a casualty or condemnation, or (iii) in connection
with a purchase of the Property or a repayment of the Secured Indebtedness at
any time before, during or after, a judicial or non-judicial foreclosure or sale
of the Property, then to compensate Holder for the loss of the investment,
Borrower shall pay an amount equal to the Prepayment Fee (as hereinafter
defined). Notwithstanding the foregoing, so long as Borrower makes a good faith
effort to recover any Prepayment Fee which would be due as a result of a
casualty or condemnation, from the insurer in the case of a casualty or from the
condemning authority, then the Prepayment Fee due as a result of the casualty or
condemnation shall be waived except to the extent recovered by Borrower.

(b) The “Prepayment Fee” shall be the greater of (A) the Prepayment Ratio (as
hereinafter defined) multiplied by (x – y), where (x) is the present value of
all remaining payments of principal and interest including the outstanding
principal due on the Maturity Date, discounted at the rate which, when
compounded monthly, is equivalent to the Treasury Rate plus 0.35% compounded
semi-annually, and (y) is the amount of the principal then outstanding, or
(B) one percent (1%) of the amount of the principal being prepaid.

 

- 4 -



--------------------------------------------------------------------------------

(c) The “Treasury Rate” shall be the annualized yield on securities issued by
the United States Treasury having a maturity equal to the remaining stated term
of this Note, as quoted in the Federal Reserve Statistical Release [H. 15 (519)]
under the heading “U.S. Government Securities - Treasury Constant Maturities”
for the date which is five (5) Business Days prior to the date on which
prepayment is being made. If this rate is not available as of the date of
prepayment, the Treasury Rate shall be determined by interpolating between the
yield on securities of the next longer and next shorter maturity. If the
Treasury Rate is no longer published, Holder shall select a comparable rate.
Holder will, upon request, provide an estimate of the amount of the Prepayment
Fee two weeks before the date of the scheduled prepayment. A Business Day is a
day on which both the Holder and the bond market are conducting normal business
operations.

(d) The “Prepayment Ratio” shall be a fraction, the numerator of which shall be
the amount of principal being prepaid, and the denominator of which shall be the
principal then outstanding.

10. Waiver of Right to Prepay Note Without Prepayment Fee. Borrower acknowledges
that Holder has relied upon the anticipated investment return under this Note in
entering into transactions with, and in making commitments to, third parties and
that the tender of any prohibited prepayment or any permitted prepayment which
pursuant to the terms of this Note requires a Prepayment Fee, shall include the
Prepayment Fee. Borrower agrees that the determination of the Interest Rate was
based on the intent, expectation and agreement (and the Interest Rate would have
been higher without such agreement) of Borrower and Holder that the amounts
advanced under this Note would not be prepaid during the term of this Note, or
if any such prepayment would occur, the Prepayment Fee would apply (except as
expressly permitted by the terms of this Note). Borrower also agrees that the
Prepayment Fee represents the reasonable estimate of Holder and Borrower of a
fair average compensation for the loss that may be sustained by Holder as a
result of a prepayment of this Note and it shall be paid without prejudice to
the right of Holder to collect any other amounts provided to be paid under the
Loan Documents.

EXCEPT AS EXPRESSLY OTHERWISE PROVIDED IN THIS NOTE OR IN THE OTHER LOAN
DOCUMENTS, BORROWER EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE UNDER ILLINOIS
LAW TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT FEE OR PENALTY, UPON
ACCELERATION OF THE MATURITY DATE OF THIS NOTE, AND (B) AGREES THAT IF, FOR ANY
REASON, A PREPAYMENT OF THIS NOTE IS MADE, UPON OR FOLLOWING ANY ACCELERATION OF
THE MATURITY DATE OF THIS NOTE BY HOLDER ON ACCOUNT OF ANY DEFAULT BY BORROWER
UNDER ANY LOAN DOCUMENT, INCLUDING BUT NOT LIMITED TO ANY TRANSFER, FURTHER
ENCUMBRANCE OR DISPOSITION WHICH IS PROHIBITED OR RESTRICTED BY THE MORTGAGE,
THEN BORROWER SHALL BE OBLIGATED TO PAY CONCURRENTLY THE PREPAYMENT FEE
SPECIFIED IN SECTION 9. BY EXECUTING THIS NOTE, BORROWER AGREES THAT HOLDER’S
AGREEMENT TO MAKE THE LOAN AT THE INTEREST RATE AND FOR THE TERM SET FORTH IN
THIS NOTE CONSTITUTES ADEQUATE CONSIDERATION FOR THIS WAIVER AND AGREEMENT.

 

- 5 -



--------------------------------------------------------------------------------

11. Liability of Borrower. Upon the occurrence of an Event of Default, except as
provided in this Section 11, Holder will look solely to the Property and the
security under the Loan Documents for the repayment of the Loan and will not
enforce a deficiency judgment against Borrower. However, nothing contained in
this section shall limit the rights of Holder to proceed against Borrower and/or
the Liable Party (but not any of their respective constituent members or
partners, direct or indirect), if any, (i) to enforce any Leases entered into by
Borrower or its affiliates as a tenant under any of the Leases; (ii) to recover
damages for fraud, material misrepresentation, material breach of warranty or
intentional material physical waste; (iii) to recover any Condemnation Proceeds
or Insurance Proceeds or other similar funds which have been misapplied by
Borrower in violation of the Loan Documents or which, under the terms of the
Loan Documents, should have been paid to Holder; (iv) to recover any tenant
security deposits, tenant letters of credit or other deposits or fees paid to
Borrower in connection with the Property or prepaid rents for a period of more
than 30 days after an Event of Default occurs; (v) to recover Rents and Profits
received by Borrower after the first day of the month in which an Event of
Default occurs and prior to the date Holder acquires title to the Property which
have not been applied to the Loan or in accordance with the Loan Documents to
operating and maintenance expenses of the Property; (vi) to recover solely from
Borrower (and not any Liable Party with respect to this Section 11(vi)) damages,
costs and expenses arising from, or in connection with Article VI of the
Mortgage pertaining to hazardous materials or the Indemnity Agreement; (vii) to
recover all amounts due and payable pursuant to Sections 11.06 and 11.07 of the
Mortgage, excluding any amount expended by Holder in connection with the
foreclosure of the Mortgage; (viii) to recover costs and damages arising from
Borrower’s failure to pay Premiums or Impositions in the event Borrower is not
required to deposit such amounts with Holder pursuant to Section 2.05 of the
Mortgage; and/or (ix) to recover damages arising from Borrower’s failure to
comply with Section 8.01 of the Mortgage pertaining to ERISA.

The limitation of liability set forth in this Section 11 shall not apply and the
Loan shall be fully recourse to the Borrower and to the Liable Party (but not
their respective constituent members or partners, direct or indirect) in the
event that prior to the repayment of the Secured Indebtedness, Borrower
commences a voluntary bankruptcy or insolvency proceeding or is involved in a
collusive involuntary bankruptcy or insolvency proceeding which is not dismissed
within 120 days of filing. In addition, this agreement shall not waive any
rights which Holder would have under any provisions of the U.S. Bankruptcy Code
to file a claim for the full amount of the Secured Indebtedness or to require
that the Property shall continue to secure all of the Secured Indebtedness.

Notwithstanding the foregoing, the Loan shall be fully recourse to the Borrower
and the Liable Party (but not their respective constituent members or partners,
direct or indirect), in the event there is a voluntary Transfer or voluntary
Secondary Financing except as permitted in the Loan Documents or otherwise
approved in writing by Holder. For purposes of this paragraph, “Transfers” shall
only refer to transfers of ownership of the Property or of ownership interests
in entities directly or indirectly owning the Property.

12. Waiver by Borrower. Except as expressly otherwise provided in this Note or
in the other Loan Documents, Borrower and others who may become liable for the
payment of all or any part of this Note, and each of them, waive diligence,
demand, presentment for payment, notice of nonpayment, protest, notice of
dishonor and notice of protest, notice of intent to accelerate and notice of
acceleration and specifically consent to and waive notice of any

 

- 6 -



--------------------------------------------------------------------------------

amendments, modifications, renewals or extensions of this Note, including the
granting of extension of time for payment, whether made to or in favor of
Borrower or any other person or persons.

13. Exercise of Rights. No single or partial exercise by Holder, or delay or
omission in the exercise by Holder, of any right or remedy under the Loan
Documents shall waive or limit the exercise of any such right or remedy. Holder
shall at all times have the right to proceed against any portion of or interest
in the Property in the manner that Holder may deem appropriate, without waiving
any other rights or remedies. The release of any party under this Note shall not
operate to release any other party which is liable under this Note and/or under
the other Loan Documents or under the Unsecured Indemnity Agreement.

14. Fees and Expenses. If Borrower defaults under this Note, Borrower shall be
personally liable for and shall pay to Holder, in addition to the sums stated
above, the reasonable costs and expenses of enforcement and collection,
including a reasonable sum as an attorney’s fee. This obligation is not limited
by Section 11.

15. No Amendments. This Note may not be modified or amended except in a writing
executed by Borrower and Holder. No waivers shall be effective unless they are
set forth in a writing signed by the party which is waiving a right. This Note
and the other Loan Documents are the final expression of the lending
relationship between Borrower and Holder.

16. Governing Law. This Note is to be construed and enforced in accordance with
the laws of the State.

17. Construction. The words “Borrower” and “Holder” shall be deemed to include
their respective heirs, representatives, successors and assigns, and shall
denote the singular and/or plural, and the masculine and/or feminine, and
natural and/or artificial persons, as appropriate. The provisions of this Note
shall remain in full force and effect notwithstanding any changes in the
shareholders, partners or members of Borrower. If more than one party is
Borrower, the obligations of each party shall be joint and several. The captions
in this Note are inserted only for convenience of reference and do not expand,
limit or define the scope or intent of any section of this Note.

18. Notices. All notices, demands, requests and consents permitted or required
under this Note shall be given in the manner prescribed in the Mortgage.

19. Time of the Essence. Time shall be of the essence with respect to all of
Borrower’s obligations under this Note.

20. Severability. If any provision of this Note should be held unenforceable or
void, then that provision shall be deemed separable from the remaining
provisions and shall not affect the validity of this Note, except that if that
provision relates to the payment of any monetary sum, then Holder may, at its
option, declare the Secured Indebtedness (together with the Prepayment Fee)
immediately due and payable.

[Remainder of page intentionally left blank; signature page immediately follows]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Note as of the Execution Date.

 

KBSII 300 NORTH LASALLE, LLC, a Delaware limited liability company By:  

KBSII REIT ACQUISITION XIV, LLC,

a Delaware limited liability company, its sole member

  By:  

KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company, its sole member

    By:  

KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership, its sole member

      By:  

KBS REAL ESTATE

INVESTMENT TRUST II, INC.,

a Maryland corporation, general partner

        By:  

/s/ Charles J. Schreiber, Jr.

        Name:   Charles J. Schreiber, Jr.         Title:   Chief Executive
Officer